DETAILED ACTION
This office action is in response to applicant’s amendments filed on 08/25/2022.
Currently claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 8 and 15 have been considered but are moot because the new grounds of rejection does not rely on any part of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:  
Regarding claim 1, in the limitation of the claim, “…each of the plurality of injectors in a corresponding one of a plurality of wells of a first conductivity type… the second conductivity type opposite the first condictivity type”, the underlined words condictivity should be replaced by ‘conductivity’.
Regarding claim 8, in the limitation of the claim, “…each of the plurality of injectors in a corresponding one of a plurality of wells of a first conductivity type… the second conductivity type opposite the first condictivity type”, the underlined words condictivity should be replaced by ‘conductivity’.
Regarding claim 15, in the limitation of the claim, “…each of the plurality of injectors in a corresponding one of a plurality of wells of a first conductivity type… the second conductivity type opposite the first condictivity type”, the underlined words condictivity should be replaced by ‘conductivity’.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157124 A1 (Taniguchi) and further in view of US 2016/0056230 A1 (Lin).
Regarding claim 1, Taniguchi discloses, a guard ring grid, comprising: 
a substrate (30; Fig. 9; [0079]; i.e. p-type semiconductor substrate) (Figs. 7-9; [0078] – [0079]),
an injector array (6, 7, 70, 71a and 71b; Fig. 9; [0080]) coupled to the substrate (30) and including a plurality of injectors (40 and 42; n-type diffusion layers; Fig. 9; [0078] - [0080]),
each of the plurality of injectors (40 and 42) in a corresponding one of a plurality of wells (33; p-type well; Fig. 9; [0080]; Taniguchi teaches that the corresponding well has a conductivity type opposite to the corresponding one of the diffusion regions 40 to 43) of a first conductivity type (p-type) (Fig. 9; [0078] – [0080]);
a plurality of guard rings (46; n-type guard ring diffusion region; Fig. 9; [0080]) on two sides of plurality of injectors (40 and 42; Fig. 9; [0080]);
the plurality of guard rings (46) in one or more wells (31; n-type deep well; Fig. 9; [0079]) of a second conductivity type (n-type), 
the second conductivity type (n-type) opposite the first conductivity type (p-type) (Fig. 9; [0079] – [0080]).

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

But Taniguchi fails to teach explicitly, the plurality of guard rings surround the injectors; 
However, in analogous art, Lin discloses, the plurality of guard rings (first to fourth guard rings; Fig. 1; [0018] – [0020]) surround the injectors (110; core circuitry with injectors; Fig. 1; [0011]).


    PNG
    media_image2.png
    435
    586
    media_image2.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taniguchi and Lin before him/her, to modify the teachings of a semiconductor device with guard rings as taught by Taniguchi and to include the teachings of guard rings surrounding the core circuitry as taught by Lin since guard rings are most effective to prevent latch up in semiconductor devices if they surround the sensitive devices. Absent this important teaching in Taniguchi, a person with ordinary skill in the art would be motivated to reach out to Lin while forming a semiconductor device with guard rings of Taniguchi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, the combination of Taniguchi and Lin teaches, the guard ring grid of claim 1, wherein each guard ring (46) defines a cell of the guard ring (including underlying deep Nwell 31) (Fig. 9; [0080]; Taniguchi Reference),  
each cell of the guard ring (first to fourth guard rings; Fig. 1; [0018] – [0020]) is part of a cell of the guard ring grid (Fig. 2A; [0023]; Lin Reference).

    PNG
    media_image3.png
    282
    396
    media_image3.png
    Greyscale


Regarding claim 3, the combination of Taniguchi and Lin teaches, the guard ring grid of claim 2, wherein each cell of the guard ring grid (46 of Taniguchi as modified by Lin Reference) includes an input/output (I/O) node (70; I/O buffer circuit) (Fig. 6; [0080]; Taniguchi Reference), 
an isolated well (33 and 34; Fig. 9) and a guard ring well (31; deep Nwell; Fig. 9; [0079]) that encloses the I/O node (70; Fig. 9) and the isolated well (33 and 34; Fig. 9; Taniguchi Reference).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale


Regarding claim 4, the combination of Taniguchi and Lin teaches, the guard ring grid of claim 3, wherein the I/O node (70 having n-type injection node 42; Fig. 9), the isolated well (33; considering p-type; Fig. 9) and the guard ring well (31; deep Nwell; Fig. 9) constitute a bipolar junction transistor (NPN) (Fig. 9; [0080] – [0081]; Taniguchi Reference).  

Regarding claim 5, the combination of Taniguchi and Lin teaches, the guard ring grid of claim 4, wherein one of the plurality of injectors (42; n-type diffusion layers; Fig. 9; [0078] - [0080]) is coupled to the I/O node (70) (Fig. 9; [0080]; Taniguchi Reference).  

Regarding claim 6, Taniguchi discloses, the guard ring grid of claim 1, wherein the plurality of injectors (40 in particular; Fig. 9) includes an electrostatic discharge (ESD) protection device (6; ground-side protective circuit) (Fig. 9; [0080] – [0081]).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 7, Taniguchi discloses, the guard ring grid of claim 1, wherein the plurality of injectors (40 and 42) includes an output driver (25, I/O circuit including output driver 23 and 24 as shown in Fig. 4; [0044]).  

    PNG
    media_image4.png
    268
    286
    media_image4.png
    Greyscale


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157124 A1 (Taniguchi) and further in view of US 2016/0056230 A1 (Lin).
Regarding claim 8, Taniguchi discloses, an electronic system, comprising: 
a core circuitry (part of the I/O cell circuits designated as I/O buffer circuit and level-shift circuit; Fig. 9; [0081]); and 
a guard ring grid (multiple grids of n-type guard ring 46; Fig. 9; [0080]) adjacent the core circuitry (part of the I/O cell circuits designated as I/O buffer circuit and level-shift circuit), that includes: 
a substrate (30; Fig. 9; [0079]; i.e. p-type semiconductor substrate) (Figs. 7-9; [0078] – [0079]),
an injector array (6, 7, 70, 71a and 71b; Fig. 9; [0080]) coupled to the substrate (30) and including a plurality of injectors (40 and 42; n-type diffusion layers; Fig. 9; [0078] - [0080]),
each of the plurality of injectors (40 and 42) in a corresponding one of a plurality of wells (33; p-type well; Fig. 9; [0080]; Taniguchi teaches that the corresponding well has a conductivity type opposite to the corresponding one of the diffusion regions 40 to 43) of a first conductivity type (p-type) (Fig. 9; [0078] – [0080]);
a plurality of guard rings (46; n-type guard ring diffusion region; Fig. 9; [0080]) on two sides of plurality of injectors (40 and 42; Fig. 9; [0080]);
the plurality of guard rings (46) in one or more wells (31; n-type deep well; Fig. 9; [0079]) of a second conductivity type (n-type), 
the second conductivity type (n-type) opposite the first conductivity type (p-type) (Fig. 9; [0079] – [0080]).

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

But Taniguchi fails to teach explicitly, the plurality of guard rings surround the injectors; 
However, in analogous art, Lin discloses, the plurality of guard rings (first to fourth guard rings; Fig. 1; [0018] – [0020]) surround the injectors (110; core circuitry with injectors; Fig. 1; [0011]).


    PNG
    media_image2.png
    435
    586
    media_image2.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taniguchi and Lin before him/her, to modify the teachings of a semiconductor device with guard rings as taught by Taniguchi and to include the teachings of guard rings surrounding the core circuitry as taught by Lin since guard rings are most effective to prevent latch up in semiconductor devices if they surround the sensitive devices. Absent this important teaching in Taniguchi, a person with ordinary skill in the art would be motivated to reach out to Lin while forming a semiconductor device with guard rings of Taniguchi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 9, the combination of Taniguchi and Lin teaches, the electronic system of claim 8, wherein each guard ring (46) defines a cell of the guard ring (including underlying deep Nwell 31) (Fig. 9; [0080]; Taniguchi Reference),  
each cell of the guard ring (first to fourth guard rings; Fig. 1; [0018] – [0020]) is part of a cell of the guard ring grid (Fig. 2A; [0023]; Lin Reference).

    PNG
    media_image3.png
    282
    396
    media_image3.png
    Greyscale


Regarding claim 10, the combination of Taniguchi and Lin teaches, the electronic system of claim 9, wherein each cell of the guard ring grid (46 of Taniguchi as modified by Lin Reference) includes an input/output (I/O) node (70; I/O buffer circuit) (Fig. 6; [0080]; Taniguchi Reference), 
an isolated well (33 and 34; Fig. 9) and a guard ring well (31; deep Nwell; Fig. 9; [0079]) that encloses the I/O node (70; Fig. 9) and the isolated well (33 and 34; Fig. 9; Taniguchi Reference).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale


Regarding claim 11, the combination of Taniguchi and Lin teaches, the electronic system of claim 10, wherein the I/O node (70 having n-type injection node 42; Fig. 9), the isolated well (33; considering p-type; Fig. 9) and the guard ring well (31; deep Nwell; Fig. 9) constitute a bipolar junction transistor (NPN) (Fig. 9; [0080] – [0081]; Taniguchi Reference).  

Regarding claim 12, the combination of Taniguchi and Lin teaches, the electronic system of claim 11, wherein one of the plurality of injectors (42; n-type diffusion layers; Fig. 9; [0078] - [0080]) is coupled to the I/O node (70) (Fig. 9; [0080]; Taniguchi Reference).  

Regarding claim 13, Taniguchi discloses, the electronic system of claim 8, wherein the plurality of injectors (40 in particular; Fig. 9) includes an electrostatic discharge (ESD) protection device (6; ground-side protective circuit) (Fig. 9; [0080] – [0081]).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 14, Taniguchi discloses, the electronic system of claim 8, wherein the plurality of injectors (40 and 42) includes an output driver (25, I/O circuit including output driver 23 and 24 as shown in Fig. 4; [0044]).  

    PNG
    media_image4.png
    268
    286
    media_image4.png
    Greyscale


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0157124 A1 (Taniguchi) and further in view of US 2016/0056230 A1 (Lin).
Regarding claim 15, Taniguchi discloses, a method, comprising: 
forming a substrate (30; Fig. 9; [0079]; i.e. p-type semiconductor substrate) (Figs. 7-9; [0078] – [0079]),
forming an injector array (6, 7, 70, 71a and 71b; Fig. 9; [0080]) coupled to the substrate (30) and including a plurality of injectors (40 and 42; n-type diffusion layers; Fig. 9; [0078] - [0080]),
each of the plurality of injectors (40 and 42) in a corresponding one of a plurality of wells (33; p-type well; Fig. 9; [0080]; Taniguchi teaches that the corresponding well has a conductivity type opposite to the corresponding one of the diffusion regions 40 to 43) of a first conductivity type (p-type) (Fig. 9; [0078] – [0080]);
forming a plurality of guard rings (46; n-type guard ring diffusion region; Fig. 9; [0080]) on two sides of plurality of injectors (40 and 42; Fig. 9; [0080]);
the plurality of guard rings (46) in one or more wells (31; n-type deep well; Fig. 9; [0079]) of a second conductivity type (n-type), 
the second conductivity type (n-type) opposite the first conductivity type (p-type) (Fig. 9; [0079] – [0080]).

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

But Taniguchi fails to teach explicitly, the plurality of guard rings surround the injectors; 
However, in analogous art, Lin discloses, the plurality of guard rings (first to fourth guard rings; Fig. 1; [0018] – [0020]) surround the injectors (110; core circuitry with injectors; Fig. 1; [0011]).


    PNG
    media_image2.png
    435
    586
    media_image2.png
    Greyscale
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Taniguchi and Lin before him/her, to modify the teachings of a semiconductor device with guard rings as taught by Taniguchi and to include the teachings of guard rings surrounding the core circuitry as taught by Lin since guard rings are most effective to prevent latch up in semiconductor devices if they surround the sensitive devices. Absent this important teaching in Taniguchi, a person with ordinary skill in the art would be motivated to reach out to Lin while forming a semiconductor device with guard rings of Taniguchi. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 16, the combination of Taniguchi and Lin teaches, the method of claim 15, wherein forming the plurality of guard rings (plurality of 46) includes forming each guard ring (46) to define a cell of the guard ring (including underlying deep Nwell 31) (Fig. 9; [0080]; Taniguchi Reference),  
each cell of the guard ring (first to fourth guard rings; Fig. 1; [0018] – [0020]) is part of a cell of the guard ring grid (Fig. 2A; [0023]; Lin Reference).

    PNG
    media_image3.png
    282
    396
    media_image3.png
    Greyscale

Regarding claim 17, the combination of Taniguchi and Lin teaches, the method of claim 16, wherein forming the plurality of guard rings includes forming each cell of the guard ring grid (46 of Taniguchi as modified by Lin Reference) includes an input/output (I/O) node (70; I/O buffer circuit) (Fig. 6; [0080]), 
an isolated well (33 and 34; Fig. 9) and a guard ring well (31; deep Nwell; Fig. 9; [0079]) that encloses the I/O node (70; Fig. 9) and the isolated well (33 and 34; Fig. 9; Taniguchi Reference).  

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Regarding claim 18, the combination of Taniguchi and Lin teaches, the method of claim 17, wherein the I/O node (70 having n-type injection node 42; Fig. 9), the isolated well (33; considering p-type; Fig. 9) and the guard ring well (31; deep Nwell; Fig. 9) constitute a bipolar junction transistor (NPN) (Fig. 9; [0080] – [0081]; Taniguchi Reference).  

Regarding claim 19, the combination of Taniguchi and Lin teaches, the method of claim 18, wherein forming the injector array (6, 7, 70, 71a and 71b; Fig. 9; [0080]) includes forming one of the plurality of injectors (42; n-type diffusion layers; Fig. 9; [0078] - [0080]) to be coupled to the I/O node (70) (Fig. 9; [0080]; Taniguchi Reference).  

Regarding claim 20, Taniguchi discloses, the method of claim 15, wherein forming the injector array includes forming the plurality of injectors (40 in particular; Fig. 9) to include an electrostatic discharge (ESD) protection device (6; ground-side protective circuit) (Fig. 9; [0080] – [0081]).

    PNG
    media_image1.png
    436
    766
    media_image1.png
    Greyscale

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2017/0358570 A1 (Taghizadeh) - A semiconductor device is disclosed including a substrate having a semiconductor surface doped with a second dopant type and a buried layer (BL) doped with a first dopant type. First, second and third well regions doped the second dopant type are on top of the BL. Second doped regions doped the first dopant type on top of and contacting the BL arraigned as a first well ring and second well ring are around the first and third well regions respectively. At least one high-injection component including the first well region is surrounded by the first well ring. At least one component including the third well region is surrounded by the second well ring. An npn or pnp guard wall pocket including a wall of the first and second well rings, and the second well region is between the high-injection component and the component.
2. US 2014/0061848 A1 (Chang) - An integrated circuit structure is disclosed including a substrate, a semiconductor device supported by the substrate, and a guard ring structure disposed around the semiconductor device, the guard ring structure forming a Schottky junction. The Schottky junction is formed from a p-type metal contact and an n-type guard ring. The guard ring structure is electrically coupled to a positive or negative supply voltage.
3. US 2010/0044834 A1 (Park) - An electrostatic discharge (ESD) protection circuit is disclosed including a substrate, and a plurality of unit bipolar transistors formed in the substrate. Each of the plurality of unit bipolar transistors may include a first-conductivity-type buried layer formed in the substrate, a first-conductivity-type well-formed over the first-conductivity-type buried layer, a second-conductivity-type well formed in the first-conductivity-type well, a first-conductivity-type vertical doping layer vertically formed from the surface of the substrate to the first-conductivity-type buried layer so as to surround the first-conductivity-type well, and a first-conductivity-type doping layer and a second conductivity-type doping layer formed in the second-conductivity-type well.
4. US 6,222,213 B1 (Fujiwara) - A plurality of input/output cell groups for performing signal transfer with an external device are each arranged in a square loop so that the internal logic circuit area is surrounded by a plurality of loops. In each of the inside and the outside input/output cell groups, bonding pads are provided, and square-loop-shaped power supply wiring having an input/output element and protecting element formed area formed therein and functioning as a guard band is disposed on the internal logic circuit area side of the bonding pad. The input/output cells of the inside input/output cell group are arranged in a condition where a first space for providing wiring between the internal logic circuit area and the outside input/output cell group is provided. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/18/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812